Title: Joseph C. Cabell to James Madison, 7 July 1830
From: Cabell, Joseph C.
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Richmond.
                                
                                 July 7. 1830.
                            
                        
                        
                        I have been retarded in my return home by unexampled occupation & several bilious attacks. I have
                            received at this place your favor of 31st. May, & read it with the highest gratification. I am on my way home with
                            Mrs. Cabell, and shall scarcely get to Charlottesville till tuesday evening. I regret exceedingly the necessity of being
                            absent. I enclose you confidentially Genl. Cocke’s letter of 16 March. You will not fail to remark the spirit of Mr. M’s
                            letter, on a certain subject. I know of no other application as yet. Very resy. & truly yours
                        
                        
                            
                                Jos: C: Cabell
                            
                        
                    